UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2310



WILLIAM C. THOMPSON,

                                              Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF GAME AND INLAND
FISHERIES;   COLONEL    MASSENGILL,   Interim
Director, Virginia Department of Game and
Inland Fisheries; OFFICE OF THE ATTORNEY
GENERAL; ROGER CHAFFE; DON HINCHEY; DAN HALL,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (CA-05-102-1-JPJ)


Submitted: March 23, 2006                     Decided: March 27, 2006



Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William    C.   Thompson   appeals    a    district   court   order

summarily dismissing his civil rights complaint for failing to

state a claim.      We have reviewed the record and the district

court’s order and opinion and affirm for the reasons cited by the

district court.     See Thompson v. Virginia Dep’t of Game & Inland

Fisheries, No. CA-05-102-1-JPJ (W.D. Va. Nov. 14, 2005).             We deny

Thompson’s motion for appointment of counsel.               We dispense with

oral   argument   because   the   facts   and       legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -